--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 8-K [adamis-8k_0114.htm]




Exhibit 10.1




SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (“Agreement”) is entered into as of January
11, 2010 by and between ADAMIS PHARMACEUTICALS CORPORATION, a corporation
organized under the laws of the State of Delaware (the “Company”), on the one
hand, and each Person set forth on the signature page hereto as a “Purchaser”
hereunder (each a “Purchaser” and collectively the “Purchasers”), on the other
hand.


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, Notes of the
Company in a PIPE Transaction as set forth herein; and


WHEREAS, pursuant to that certain Agreement and Plan of Reorganization (“Merger
Agreement”) dated as of December 4, 2009 by and among La Jolla Pharmaceutical
Company, a Delaware corporation (“La Jolla”), Jewel Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of La Jolla (“Merger Sub”), and the
Company, the Company has agreed to enter into a business combination transaction
with La Jolla pursuant to which Merger Sub will merge with and into the Company
(“Merger”) with (a) La Jolla effecting a reverse stock split of its common
stock, $0.01 par value per share (“La Jolla Common Stock”), immediately prior to
the Merger, (b) the Company continuing after the Merger as the surviving
corporation and wholly-owned subsidiary of La Jolla, and (c) each outstanding
share of Company Common Stock being converted into the number of shares of La
Jolla Common Stock equal to the Exchange Ratio (as defined in the Merger
Agreement), each of (a) through (c) occurring in accordance with the provisions
of the Merger Agreement;
 
NOW THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
agree as follows:


1.
Incorporation by Reference; Definitions.



(a)
Incorporation.  This Agreement incorporates by reference, as if set forth herein
in its entirety and including without limitation all terms, conditions and
provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled GTC 10-09 (General Terms and Conditions) available
and accessible at www.pipefund.com (“PST Document GTC”); provided, however, that
to the extent any of the terms, conditions or provisions of PST Document GTC
contradict or conflict with the terms, conditions or provisions of this
Agreement, this Agreement shall control.



(b)
Defined Terms.  Each initially capitalized term used but not defined in this
Agreement (including PST Document GTC as incorporated herein pursuant to the
preceding Section), and each initially capitalized term used but not defined in
any other Transaction Document, shall have the meaning ascribed thereto in the
PipeFund Services Organization Standard Transaction Document labeled 10-09 DEF
(Definitions) available and accessible at www.pipefund.com.


 
1

--------------------------------------------------------------------------------

 

(c)
Post Merger.  After the closing of the Merger, as used in the Transaction
Documents (i) the term “Company” shall refer to the Company and La Jolla
collectively, (ii) the term “Subsidiaries” shall refer to the Company’s and La
Jolla’s Subsidiaries collectively, (iii) the term “Notes” shall include the
Notes (as may be amended and/or restated) and any promissory notes, debentures,
bonds or other debt instruments issued by La Jolla to the holders of Notes in
substitution for the Notes being issued hereunder, (iv) the term “Common Stock”
shall refer to La Jolla Common Stock, and (v) the term “Collateral” shall
include all assets of La Jolla and its subsidiaries in addition to all the
assets of the Company immediately preceding the Merger.  Any other terms which
by their context are intended to relate to La Jolla in lieu of the Company
following the Merger shall be so construed as appropriate.



(d)
PipeFund Transaction Code.  This Securities Purchase Agreement shall be known as
“Securities Purchase Agreement #ADMP-09-A”.



2.    Securities.  The Company agrees to issue and sell, and each Purchaser
agrees to purchase, severally and not jointly, in consideration for payment by
such Purchaser of its Subscription Amount indicated on such Purchaser’s
signature page hereto, upon the terms and conditions contained in this
Securities Purchase Agreement, the following Securities:


(a)
Notes.  10% Senior Secured Convertible Notes of the Company, in the form
attached hereto as Exhibit A (“Notes”), with an aggregate original principal
amount equal to such Purchaser’s Subscription Amount, which Notes shall (i) bear
interest at 10% per annum, (ii) be convertible into shares of Common Stock at a
Conversion Price of $0.20 per share, (iii) be secured by a first priority
perfected security interest on all the assets of the Company and its
Subsidiaries (including the “Collateral” as defined in the Security Agreement)
(except to the extent set certain security interests are not perfected as set
forth in the Security Agreement), and (iv) mature on the date which is nine (9)
months following the Closing Date; and



(b)
Common Stock.  A number of Shares of the Company’s Common Stock equal to such
Purchaser’s Subscription Amount divided by $1.00.



3.    Specific Terms.


(a)
The Minimum Aggregate Investment Amount shall be $1,000,000, and the Maximum
Aggregate Investment Amount shall be $1,500,000.



(b)
The Bulletin Board shall constitute an additional Eligible Market.



(c)
“Exempt Issuance” shall also include any issuance of securities pursuant to
acquisitions, in-licensing of the Company’s Intellectual Property, products or
services, or other strategic transactions, in each case approved by a majority
of the members of the Board of Directors, provided in each case any such
issuance shall only be to a Person (or to the shareholders or other equity
owners of such Person) which is, itself or through its subsidiaries, an
operating company engaged in significant business activities synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds (if any), but shall not include (i) a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities or (ii) any issuances in connection with the Merger or acquisition,
purchase or licensing of assets (including any equity interests) from La Jolla
or its affiliates.


 
2

--------------------------------------------------------------------------------

 



(d)
Requisite Purchasers means 67%-in-Interest of the Purchasers (with such
67%-in-Interest determined solely based on the outstanding principal amount of
Notes held by the Purchasers so long as any Notes are outstanding, and
thereafter based on the number of Shares purchased hereunder and held by the
Purchasers).



(e)
The Placement Agent is Shoreline Pacific.



4.    Closing Procedure.


(a)
Documents Delivery.  There shall not be any Escrow Agreement or Documents Escrow
Agreement.  On or prior to the Closing Date, the Company shall deliver original
executed copies of each Note to Company counsel with a copy to Peter J. Weisman,
P.C.  Issuer’s counsel shall (a) hold each such Note in trust on behalf of the
Purchasers and the Company, and (b) deliver each such Note to the applicable
Purchaser named therein promptly following the Company’s acknowledgment that it
has received the Subscription Amount from the Purchaser of such Note.  All other
Company Closing Documents shall be delivered to Peter J. Weisman, P.C. on or
prior to the Closing Date to hold in trust on behalf of the Purchasers and the
Company.  A stock certificate or other reasonably acceptable evidence of
ownership of the Shares being issued to each Purchaser hereunder shall be
delivered to each such Purchaser, in the name of such Purchaser, within five (5)
Trading Days following the Closing Date.



(b)
Condition Subsequent.  As a condition subsequent to the Closing, within five (5)
Trading Days following the Closing Date, the Company shall cause to be delivered
to the Purchasers evidence (reasonably satisfactory to the Requisite Purchasers)
that the outstanding amounts under the accounts receivable line of credit
provided by United Capital Funding Corp. (“United”) to Adamis Laboratories, Inc.
(“Adamis Labs”) pursuant to the Factoring and Security Agreement dated as of
January 22, 2009 (the “Agreement”), by and between United and Adamis Labs (“A/R
Loan”) have been fully repaid and terminated and that the security interests on
the assets of Adamis Labs in connection therewith have been terminated,
including without limitation a copy of the executed satisfaction and release and
filed UCC-3 termination statement.



(c)
A/R Loan Payoff.  To the extent not previously paid, the Company hereby
authorizes and directs Gemini to pay on the Closing Date the amount of
outstanding balance on the A/R Loan as instructed by the Company in order to
payoff such A/R Loan on behalf of Adamis Labs, which amount paid will be
deducted from the amount otherwise deliverable by Gemini for its Subscription
Amount hereunder and shall constitute partial payment of its Subscription
Amount in an amount equal to such payment.


 
3

--------------------------------------------------------------------------------

 

5.    Expenses.  The Company shall pay a non-refundable, non-accountable sum
equal to $30,000 as and for the Purchasers’ legal fees incurred in connection
with the preparation of the Transaction Documents and consummation of the
Transactions, $20,000 of which amount has already been paid and the balance of
which will be offset by Gemini from its Subscription Amount payment.  In
addition, the Company shall reimburse Gemini and the Purchasers an amount not to
exceed a total of $2,500 for estimated UCC searches and filing fees and for
estimated fees and expenses incurred in connection the filing of documents with
the United States Patent and Trademark Office, which will be payable on the
Closing Date out of funds otherwise deliverable by Gemini for its Subscription
Amount hereunder.


6.    Company Address for Notices:


Adamis Pharmaceuticals Corporation
2658 Del Mar Heights Rd., #555
Del Mar, CA 92014
Facsimile: 866.893.3622
Email: adcarlo@aol.com
Contact person: Dennis J. Carlo
 
with a copy to:
Weintraub Genshlea Chediak
400 Capitol Mall, 11th floor
Sacramento, CA 95814
Facsimile: (916) 446-1611
Email: kkelso@weintraub.com
Contact person: Kevin Kelso, Esq.



7.    Modifications and Additional Terms.


(a)
Additional Documents.  In addition to the those items set forth in Section
2.3(a)(viii) of PST Document GTC, on the Closing Date the Company shall deliver
or cause to be delivered to each Purchaser the following:



 
(i)
a Security Agreement, in substantially the form of Exhibit B attached hereto,
duly executed by the Company and its Subsidiaries (other than Biosyn, Inc.
(“Biosyn));



 
(ii)
a Guarantee, in substantially the form of Exhibit C attached hereto, duly
executed by each of the Company’s Subsidiaries (other than Biosyn);



 
(iii)
other Security Documents in form and substance reasonably satisfactory to the
Requisite Purchasers, including without limitation any collateral assignment of
the CA License Agreement requested by the Purchasers (which collateral
assignment may be delivered by the Company at Closing with the consent of the
licensor thereof provided within ten days following the Closing, which shall be
a condition subsequent to the Closing);



 
(iv)
irrevocable Lock Up Agreement(s), in substantially the form of Exhibit D
attached hereto, duly executed and delivered by each of the Persons listed on
Schedule 7(a)(iv) attached hereto; and



 
(v)
subordination agreements, in form and substance reasonably satisfactory to the
Requisite Purchasers, executed by Dennis J. Carlo (“Carlo”) in favor of the
Purchasers,  pursuant to which Carlo subordinates any and all Indebtedness of
the Company owed to him to the Indebtedness of the Company owed to Purchasers
under the Notes.


 
4

--------------------------------------------------------------------------------

 



(b)
Modifications to PST Documents GTC and DEF.



 
(i)
No Registration Rights.  Sections 6.1 through 6.3 of PST Document GTC are hereby
deleted such that the Purchasers shall not have any registration rights except
for the piggyback registration rights set forth in Section 6.4 thereof.  Without
the prior written consent of the Requisite Purchasers, the Company shall not
file any registration statement under the Securities Act, or grant any
registration rights to any Person, until after the date which is six (6) months
following the Closing Date (other than a registration statement on Form S-4 in
connection with the Merger as contemplated in the Merger Agreement or on Form
S-8 in connection with securities issued to employees or directors pursuant to
duly adopted equity incentive plans).  Notwithstanding the definition of
“Registrable Securities” contained in PST Document DEF, Registrable Securities
shall not include any Shares or Underlying Shares to the extent such securities
may be sold pursuant to Rule 144 after one (1) year.  To the extent any
Registrable Securities are registered under the Securities Act pursuant to
Section 6.4 of PST Document GTC, the Purchasers shall have the same rights and
obligations as the other selling stockholders in the Registration Statement
except to the extent otherwise provided in PST Document GTC and except that the
Purchasers shall not be entitled to the liquidated damages, if any, granted to
such other selling stockholders unless otherwise agreed by the Company.  The
Shares will be treated in a manner similar to other outstanding shares of the
Company pursuant to the S-4 registration statement filed in connection with the
Merger (and will be exchanged for La Jolla Common Stock in the same manner as
such other shares) such that the shares of La Jolla Common Stock to be issued to
stockholders of the Company in connection with the Merger and pursuant to the
registration statement in exchange for shares of Common Stock, including the
Shares, shall be registered and freely tradable upon completion of the Merger.



 
(ii)
GTC Sections.  The following provisions of PST Document GTC are hereby amended
as follows:



 
·
In Section 3.1(b) (Execution and Validity), in the first sentence, between
“further” and “action” insert “corporate, partnership or similar”.

 
·
In Section 3.1(c) (No Conflicts), in clause (ii) replace “the Company or any
Subsidiary” with “such Party or any of its subsidiaries”.

 
·
In Section 3.2(g) (Short Sales and Confidentiality), in the phrase “provided
that if the Transactions have been publicly disclosed” insert “material terms of
the” before “Transactions”.

 
·
Sections 3.3(d) and (e) are deleted in their entirety.

 
·
In Section 3.4(g) (Public Filings), in the last full line add “, in light of the
totality of the circumstances and public disclosures made,” before the words
“not misleading”.

 
·
In Section 3.4(i) (Financial Statements), the first sentence shall be replaced
with “Since the date of the most recent balance sheet contained in the Most
Recent Fiscal Report, the Company and its Subsidiaries have not incurred any
Liabilities other than those Liabilities incurred in the ordinary course of the
Company's or its Subsidiaries' respective businesses which Liabilities,
individually or in the aggregate, do not have, and could not reasonably be
expected to result in, a Material Adverse Effect.”

 
·
In Section 3.4(j) (Material Changes), in the first sentence delete “audited” and
replace “most Recent Annual Report” with “Most Recent Fiscal Report”.


 
5

--------------------------------------------------------------------------------

 

 
·
In Section 3.4(p) (Regulatory Permits), after the word “All” at the beginning of
the second sentence add “material” before the word “Permits”.

 
·
In Section 3.4(r) (Intellectual Property) (A) in the fourth sentence add
“materially” before “interfered” and add “material” before “Intellectual
Property”, (B) at the end of the fifth sentence add “except for instances that
would not reasonably be expected to cause a Material Adverse Effect”, and (C) in
the penultimate sentence add “imminent” before “new products” and after
“developed” add “and ready to be commercialized”.

 
·
In Section 3.4(s) (Insurance), in clause (ii) add “material” before “breach”.

 
·
In Section 3.4(t) (Tax Matters), in clause (ii) add “material” before “tax
deficiency”.

 
·
In Section 3.4(x) (Sarbanes-Oxley), after “negative conclusions” add “required
to be disclosed” in each instance.

 
·
In Section 3.4(y) (Internal Accounting Controls), in clause (iii) after
“authorizations” add “and policies”.

 
·
In Section 3.4(z) (Corporate Records), replace the first sentence with “The
minute books of the Company and each Subsidiary contain all existing records of
all meetings and actions of the Board of Directors (and its committees) and the
stockholders of the Company and such Subsidiary, respectively, and all such
records are complete and accurate in all material respects”.

 
·
In Section 3.4(ii) (Disclosure), replace “Form S-1 or From F-1” with “Form S-3”.

 
·
In Section 4.7 (Reporting), at the end add “, to the extent not available on
EDGAR”.

 
·
In Section 4.8 (Securities Laws Disclosure), in clause (a) replace “Closing
Date” with “execution and delivery of the Securities Purchase Agreement”.

 
·
In Section 4.13 (No Inconsistent Agreement), at the end add “in any material
respect”.

 
·
For clarification, Section 4.15 (Stockholder Approval) is not applicable for
this Transaction since the Common Stock is traded on the Bulletin Board which
does not have a 20% Rule.

 
·
In Section 5.1 (Transfer Restrictions), the second sentence shall be replaced
with “In connection with any transfer of Securities or Underlying Shares other
than (a) pursuant to an effective Registration Statement or Rule 144(b)(1), (b)
to the Company or to an affiliate of a Purchaser (that does not constitute a
change in beneficial ownership), or (c) in connection with a pledge as
contemplated in Section 5.3 below, the Company may require the transferor
thereof to provide the Company with a legal opinion, in form and substance
reasonably acceptable to the Company from counsel reasonably acceptable to the
Company, or other evidence reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act.”

 
·
In Section 5.2(a) (Legends), “Rule 144” shall be replaced with “Rule 144(b)(1)”,
and in Section 5.2(b) (Removal of Legends), legend removal is subject to the
Holder not being an Affiliate, and any opinion of counsel required before
completion of the one year holding period under Rule 144 may require the Holder
to represent to the Company in writing that it will sell such shares only in
compliance with Rule 144 or Section 4(1) of the Securities Act if such shares
are not registered for resale under the Securities Act.

 
·
For clarification, to the extent the terms of the Notes are inconsistent with
Section 5.2(d) (Failure to Deliver Shares), the terms of the Notes shall
control.

 
·
In Section 5.4 (Rule 144 Information), in the first sentence after “As long as
any Purchaser owns Securities and/or Underlying Shares”, add “(but not more than
three years after the Closing Date)”.

 
·
For clarification, in Section 5.5 (Reservation of Securities), monthly
Liquidated Damages shall cease to accrue upon the Company’s redemption of
Underlying Shares pursuant to the last sentence thereof.

 
·
In Section 7.5 (Survival), at the end add “for four years following the Closing
Date”.

 
·
In Section 7.12 (Notices), replace “6:00 p.m.” with “4:30 p.m.” in each
instance.



 
(iii)
DEF Sections.  The following definitions contained in PST Document DEF are
hereby amended as follows:



 
·
“Bankruptcy Event” is hereby amended to delete clause (f) therefrom.

 
·
“Covenant Expiration Date” is hereby amended to replace clause (b) thereof with
“the first anniversary of the Closing Date”.

 
·
“Legend Removal Date” is hereby amended to add at the end thereof “and such
Purchaser is not an Affiliate of the Company.”


 
6

--------------------------------------------------------------------------------

 

 
·
“Liens” is hereby amended to add at the end thereof “, and (f) liens created by
the Transaction Documents”.

 
·
“Material Adverse Effect” is hereby amended to add “current” before “prospects”
and to add at the end thereof “, other than to the extent such effects are due
to (A) any change in the stock price or trading volume of the Company Common
Stock (it being understood that the facts and circumstances giving rise to such
change may be deemed to constitute, and may be taken into account in determining
whether there has been, a Material Adverse Effect), or (B) any act or threat of
terrorism or war anywhere in the world, any armed hostilities or terrorist
activities anywhere in the world, any threat or escalation or armed hostilities
or terrorist activities anywhere in the world or any governmental or other
response or reaction to any of the foregoing.”

 
·
“Organization Documents” is hereby amended to replace “conduct” with “internal
governance”.

 
·
“Recent Report” is hereby amended to add at the end thereof, “, and the Form S-4
registration statement filed by La Jolla in connection with the proposed Merger,
as in effect before the Closing Date, to the extent such registration statement
includes information relating to the Company.



(c)
Additional Representations and Warranties.  The Company hereby represents and
warrants to each Purchaser that, except as disclosed in a Recent Report, as of
the date hereof and as of the Closing Date:



 
(i)
FDA.  As to each product subject to the jurisdiction of the U.S. Food and Drug
Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not reasonably result in  a Material Adverse Effect.



 
(ii)
Indebtedness.  Set forth on Schedule 3.4(f) of the Disclosure Schedule is a list
of all Indebtedness of the Company, including the amounts outstanding with
respect to each item of Indebtedness and each Person owed such
Indebtedness.  Upon the request of any Purchaser, the Company shall furnish such
Purchaser with any and all agreements and documents related to such
Indebtedness.



 
(iii)
Biosyn.  The value of each of Biosyn’s assets and Cellegy Holdings, Inc.’s
(“Cellegy”) assets are not material and are insignificant relative to the value
of the Company as a whole.  So long as any Notes are outstanding, the Company
shall not transfer, or permit any Affiliate of the Company to transfer, any
significant dollar amount of assets to Biosyn or Cellegy, and the Company shall
ensure that neither Biosyn nor Cellegy engages in any operations other than
operations that are immaterial relative to the value of the Company as a
whole.  So long as any Notes are outstanding, in the event that at any time the
value of Biosyn’s or Cellegy’s assets becomes material or not insignificant
relative to the value of the Company as a whole, the Company shall promptly
cause Biosyn and/or Cellegy, as the case may be, to execute and deliver to the
Purchasers (A) a Security Agreement insubstantially the form of Exhibit B
attached hereto and (B) a Guarantee in substantially the form of Exhibit C
attached hereto.


 
7

--------------------------------------------------------------------------------

 



 
(iv)
Nevagen License.  That certain license agreement (“AC License Agreement”) dated
as of July 28, 2006 between the Company’s wholly-owned Subsidiary, Adamis
Corporation (f/k/a Adamis Pharmaceuticals Corporation), as licensee (“AC”), and
Nevagen, LLC, a Nevada corporation (“Nevagen”), as licensor, pursuant to which
AC licensed certain intellectual property from Nevagen as set forth therein, (A)
is legal, valid, binding and enforceable and in full force and effect, and (B)
has not been amended since its execution.  Neither AC nor, to the Company’s and
AC’s knowledge Nevagen, is in breach or default under the AC License Agreement
and, to the Company’s and AC’s knowledge, no event has occurred which with
notice or lapse of time or both would constitute a breach or default or permit
termination or modification of the AC License Agreement, and Adamis does not
anticipate that it will breach or become in default under the AC License
Agreement.  Notwithstanding anything contained in the Company’s Recent Reports,
except as set forth on Schedule F to the Security Agreement, the Company and its
Subsidiaries do not own or have an interest in (as licensee or otherwise) any
patents, patent applications, trademarks or trademark applications that are
material to the business of the Company and its Subsidiaries or have, or can be
reasonably expected to have, any material value.  Nevagen currently owns all
patents and patent applications set forth in Schedule F to the Security
Agreement (including any patents issued for the patent applications set forth
therein).



(d)
Additional Covenants.



 
(i)
Lock-Up Agreements.  The Company shall enforce the provisions of the Lock-Up
Agreements and shall place or cause to be placed “stop orders” on its books to
prevent transfer of shares of Common Stock or other securities of the Company in
violation of the Lock-Up Agreements.  The Company agrees not to take any action
or allow any act to be taken which would be inconsistent with the Lock-Up
Agreements nor amend or terminate any Lock-Up Agreement without the consent of
the Requisite Purchasers.



 
(ii)
Subsequent Equity Sales.



 
(A)
“Subsequent Financing” shall mean any issuance of shares of Common Stock,
Convertible Securities or Options by the Company or any Subsidiary, other than
an Exempt Issuance.



 
(B)
From the date hereof until such time as no Purchaser holds any of the Notes, the
Company shall be prohibited from effecting or entering into an agreement to
effect any Subsequent Financing involving a Variable Rate Transaction, provided
that this prohibition shall not apply to the extent that the effective
conversion price, exercise price, exchange price or per share sale price (either
initially or resulting from any adjustment other than proportional adjustments
such as stock splits) is at least $0.20 and is not subject to reduction below
$0.20 (such $0.20 figure to be appropriately and equitably adjusted for stock
splits, combinations, stock dividends, recapitalizations and the like) and shall
not apply to the extent the transaction is a Variable Rate Transaction solely
because it contains standard price-based anti-dilution protection.


 
8

--------------------------------------------------------------------------------

 



 
(C)
Without limiting the foregoing, from the date hereof until such time as no
Purchaser holds any of the Notes, in the event the Company issues or sells any
shares of Common Stock, Convertible Securities or Options or amends the
transaction documents relating to any sale or issuance of Common Stock,
Convertible Securities or Options, other than Exempt Issuances, if a Purchaser
reasonably believes that the terms and conditions thereunder are more favorable
to such investors than the terms and conditions granted under the Transaction
Documents, upon notice to the Company by such Purchaser the Company shall amend
the terms of this Transaction and the Transaction Documents so as to give the
Purchasers the benefit of such more favorable terms or conditions.



 
(D)
Without limiting the foregoing, if at any time prior to the Maturity Date (as
defined in the Notes) the Company raises capital in a Subsequent Financing,
other than from a sale solely of Common Stock at an effective per share sale
price greater than the Conversion Price under the Notes (which Common Stock sale
may include up to 50% warrant coverage, provided such warrants have (i) an
exercise price greater than the Conversion Price, (ii) a term not more than five
(5) years, (iii) no cashless exercise provision, and (iv) no price-based
anti-dilution adjustment which can cause the exercise price to fall below such
Conversion Price), then five (5) Trading Days following the closing of such
Subsequent Financing at least 50% of the gross proceeds therefrom shall be paid
to the Purchasers to redeem a portion of the Notes at a redemption price equal
to 110% of the principal amount being redeemed plus all accrued but unpaid
interest thereon.  Any such redemption of Notes shall be effected on a pro rata
basis based upon the then outstanding principal amount of Notes.  On or prior to
any such closing the Company shall give written notice to each Purchaser
specifying the intended closing date and the principal amount of such
Purchaser’s Notes to be redeemed.  Notwithstanding anything contained herein,
any Purchaser may reject any such redemption in whole or in part.  To the extent
the Company is obligated to redeem any portion of the Notes pursuant to this
Section but fails to do so, such default shall constitute an Event of Default
under the Notes.  Notwithstanding anything contained in this paragraph, none of
the La Jolla Net Cash (as defined in the Merger Agreement) obtained in the
Merger shall be required to be paid to the Purchasers to redeem any portion of
the Notes as a result of the Merger.



 
(iii)
G-Max Note.  The Company represents, acknowledges and agrees that (A) each
holder of Notes is a third party beneficiary of the subordination provisions
under the G-Max Note (as defined in the Notes) and the Company agrees to enforce
such subordination provisions for the benefit of the Note holders, and (B) the
Indebtedness represented by the Notes constitutes “Senior Indebtedness” under
and as defined in the G-Max Note.


 
9

--------------------------------------------------------------------------------

 



(e)
Additional Closing Conditions.  The obligation of each Purchaser to purchase the
Notes from the Company at the Closing shall be subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (in addition to
those provided in PST Document GTC), provided that these conditions are for such
Purchaser’s sole benefit and may be waived by such Purchaser (as to itself only)
at any time in its sole discretion by providing the Company with prior written
notice thereof:



 
(i)
On or prior to the Closing Date the Company shall deliver or cause to be
delivered to each Purchaser each of the documents set forth in Section 7(a)
above.



(f)
Other Terms and Provisions.



 
(i)
La Jolla Merger.  The Purchasers hereby consent to the Merger in accordance with
the terms of the Merger Agreement disclosed as an Exhibit to the Form 8-K filed
on December 7, 2009, and no further consent of the Purchasers shall be required
to effect the Merger so long as there are no material changes to the Merger
Agreement.



 
(ii)
Attorneys.  For reasons of administrative convenience only, the Purchasers and
their respective counsel have chosen to communicate with the Company through
Peter J. Weisman, P.C.  Peter J. Weisman, P.C. does not represent any of the
Purchasers except Gemini Master Fund, Ltd., and Weinstein Smith LLP does not
represent any of the Purchasers except Kingsbrook Opportunities Master Fund LP.

 
[Signature Page Follows]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, as of the date first written above, the Parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Securities Purchase Agreement #ADMP-09-A with file name “SPA -- ADMP v.6”.


COMPANY:


ADAMIS PHARMACEUTICALS CORPORATION
       
By:
/s/ Dennis J. Carlo
 
Name:
Dennis J. Carlo
 
Title:
CEO
 





PURCHASER:


1. Signature:


PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR TRUST:
 
INDIVIDUAL:
           
(Print Name of Purchaser Entity)
 
(Print Name(s))





By:
       
(Print name of authorized, executing entity, if any; if none, leave blank)
 
(Signature)





By:
       
(Signature of Authorized Person)
 
(Joint-Owner Signature, if any)






     
(Print Name and Title of Authorized Person)
   



2.  Subscription Amount:  $______________


3.  Maximum Ownership Percentage:
 
The Maximum Ownership Percentage shall be 9.9% if no box is checked below.


□ 4.9%
□ 9.9%
□ Other: ______%
□ None





[Purchaser Signature Page to Securities Purchase Agreement #ADMP-09-A P. 2/2]



 
 

--------------------------------------------------------------------------------

 

Schedule 7(a)(iv)


Dennis J. Carlo
David J. Marguglio
Richard L. Aloi
Robert O. Hopkins  (provided that up to an aggregate of 250,000 shares held by
Mr. Hopkins may be sold within 30 days following the Closing Date so long as no
shares are sold at a price less than $0.22 per share)
 
 



 
 

--------------------------------------------------------------------------------

 

Exhibit A


FORM OF 10% SENIOR SECURED CONVERTIBLE NOTE
 
 
 
A-1

 
 

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF SECURITY AGREEMENT
 
 
 
B-1

 
 

--------------------------------------------------------------------------------

 

Exhibit C


FORM OF GUARANTEE
 
 
 
C-1

 
 

--------------------------------------------------------------------------------

 

Exhibit D


FORM OF LOCK-UP AGREEMENT
 
 
 
D-1
